Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz et al. (U.S. Patent Application Publication No. 2008/0072837) in view of Burns et al. (U.S. Patent No. 6,095,090).
For claim 1, Redzisz et al. discloses a device for providing a secure and stable space for a pet, the device comprising: a main body (as shown in Figs. 1-28) having a lower wall (Figs. 6-16 and 21: 34, 50) and a plurality of sidewalls (Fig. 7: 30, 36, 38, 40) extending from the lower wall and terminating at a distal edge (Figs. 1-5: peripheral 
Redzisz et al. fails to specifically show a headrest strap. However, Burns et al. teaches a device for providing a secure and stable space for a pet within a vehicle having a headrest, the device comprising: a main body (Figs. 1-4: 20) having a lower wall (Fig. 4: 46) and a plurality of sidewalls (38, 40, 42, 44); and a headrest strap (Figs. 1-4: 30) having a first end portion (32) and a second end portion (32), the first end portion extending along a first one of the plurality of sidewalls (38), the second end portion extending along a second one of the plurality of sidewalls (40), the first one of the plurality of sidewalls being in opposed, spaced relation to the second one of the plurality of sidewalls (as shown in Figs. 1-3), the headrest strap being extendable around the headrest for connecting the main body to the vehicle (while not explicitly 
For claim 2, Redzisz et al. as modified by Burns et al. disclose the device recited in claim 1, wherein the lower wall is of a stiffness greater than the plurality of sidewalls (Redzisz et al. as discussed in [0044]: auxiliary side panel 50 provides a stiffness to lower wall 34).
For claim 3, Redzisz et al. as modified by Burns et al. disclose the device recited in claim 1, wherein the plurality of sidewalls (Redzisz et al. 30, 38, 40) are formed from a mesh material (Redzisz et al. as shown in Figs. 1-23 and discussed in [0007] and [0010]).
For claim 4, Redzisz et al. as modified by Burns et al. disclose the device recited in claim 1, wherein the first and second braces (Redzisz et al. 90) are pivotally coupled to the lower wall (Redzisz et al. as shown in Figs. 22, 23 and discussed in [0051]).
For claim 7, Redzisz et al. as modified by Burns et al. disclose the device recited in claim 1, wherein each of the first and second braces (Redzisz et al. as shown in Figs. 18-20: 90) include a pair of brace legs (Redzisz et al. Fig. 20: vertical sides of braces 90) pivotally coupled to the lower wall (Redzisz et al. as shown in Figs. 22, 23 and discussed in [0051] where sidewalls 38, 40 fold at coupled end to lower wall 34), and a distal support arm (Redzisz et al. Fig. 20: horizontal sides of braces 90) extending between the pair of brace legs.

For claim 9, Redzisz et al. as modified by Burns et al. disclose the device recited in claim 1, wherein the lid (Redzisz et al. Figs. 1-5: panel 32) is fixedly connected to one of the plurality of sidewalls (Redzisz et al. Fig. 7: 36) and is pivotable (Redzisz et al. folded at sidewall 36 as shown in Fig. 6) relative thereto between a covered position and an uncovered position (Redzisz et al. as shown in Figs. 5-6 and 25-29), the lid extending between the plurality of sidewalls when the lid is in the covered position (Redzisz et al. as shown in Figs. 1-3 and as discussed in [0048]).
For claim 10, Redzisz et al. as modified by Burns et al. disclose the device recited in claim 9, further comprising a zipper for retaining the lid in the covered position (Redzisz et al. as shown in Figs. 1-2 and discussed in [0048]: “The connection of the back side panel 36 and top side panel 32 is effected by means of a zipper mechanism 100.”).
For claim 11, Redzisz et al. as modified by Burns et al. disclose the device recited in claim 1, wherein the main body is configured to define a volume which 
For claim 15, Redzisz et al. discloses a device for a pet within a vehicle, the device comprising: a main body (as shown in Figs. 1-28) having a lower wall (Figs. 6-16 and 21: 34, 50) and a plurality of sidewalls (Fig. 7: 30, 36, 38, 40) extending from the lower wall and terminating at a distal edge (Figs. 1-5: peripheral edge at panel 32), the main body being transitional between a deployed configuration (as shown in the Figs. 1-3) and a stowed configuration (as shown in Figs. 27-29), the distal edge being moved toward the lower wall as the main body is transitioned from the deployed configuration toward the stowed configuration (as shown in Figs. 25-29 and discussed in [0051]); a first brace (Figs. 17-20: wire rod 90 of sidewall 38) and a second brace (wire rod 90 of sidewall 40), each being selectively pivotable relative to the lower wall between a first position and a second position, in the first position, each brace extends between the lower wall and the distal edge to provide support to the main body to maintain the main body in the deployed configuration (as shown in Figs. 1-5 and discussed in [0047]), in the second position, each of the first brace and the second brace being moved away from the distal edge and toward the lower wall so as to extend over the lower wall (as shown in Figs. 22-23).
Redzisz et al. fails to specifically show a headrest strap. However, Burns et al. teaches a device for a pet within a vehicle, the device comprising: a main body (Figs. 1-4: 20) having a lower wall (Fig. 4: 46) and a plurality of sidewalls (38, 40, 42, 44); and a headrest strap (Figs. 1-4: 30) having a first end portion (32) and a second end portion (32), the first end portion extending along a first one of the plurality of sidewalls (38), the 
For claim 19, Redzisz et al. as modified by Burns et al. disclose the device recited in claim 15, wherein each of the first and second braces (Redzisz et al. as shown in Figs. 18-20: 90) include a pair of brace legs (Redzisz et al. Fig. 20: vertical sides of braces 90) pivotally coupled to the lower wall (Redzisz et al. as shown in Figs. 22, 23 and discussed in [0051] where sidewalls 38, 40 fold at coupled end to lower wall 34), and a distal support arm (Redzisz et al. Fig. 20: horizontal sides of braces 90) extending between the pair of brace legs.
For claim 20, Redzisz et al. as modified by Burns et al. disclose the device recited in claim 15, further comprising a first pocket panel and a second pocket panel each being connected to at least one of the plurality of sidewalls to form separate first and second pockets, the first and second braces being elongate rods receivable in pockets when the main body is in the deployed configuration (Redzisz et al. as discussed in [0047], each of the sidewalls 38, 40 has a pocket formed by the material . 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz et al. (U.S. Patent Application Publication No. 2008/0072837) in view of Burns et al. (U.S. Patent No. 6,095,090), as applied to claims 1-4, 7-11, 15 and 19-20 above, and further in view of Sandiford (U.S. Patent No. 10,772,288).
For claims 12 and 13, Redzisz et al. as modified by Burns et al. disclose the invention substantially as claimed, but fails to specifically show further comprising a first loop coupled to the main body and adapted to receive a seatbelt on a vehicle. However, Sandiford teaches a device for providing a secure and stable space for a pet within a vehicle having a headrest, the device comprising: a main body (as shown in Figs. 1-11) having a lower wall (17) and a plurality of sidewalls (16, 18) extending from the lower wall; the device further comprising a first loop (Figs. 2, 3 and 11: 30a defines a loop because the inner arm 36a and outer arm 36a encircle the seatbelt 60) coupled to the main body and adapted to receive a seatbelt on a vehicle (as shown in Fig. 11); and a second loop (Fig. 2 and 11: 30b defines a loop because the inner arm 36b and outer arm 36b encircle the seatbelt 60) adapted to receive a latch belt (as shown in Figs. 11-12 where the loop 30b is structured to receive a strap or belt), the first and second loops being formed on opposing portions of the main body (as shown in Figs. 2, 3 and 11). 
For claim 14, Redzisz et al. as modified by Burns et al. and Sandiford disclose the device recited in claim 13, further comprising a strap (Redzisz et al. Figs. 1-5 and 24-28 show a handle 42) having a first end connected to the main body and a second .


Claim 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz et al. (U.S. Patent Application Publication No. 2008/0072837) in view of Burns et al. (U.S. Patent No. 6,095,090), as applied to claims 1-4, 7-11, 15 and 19-20 above, and further in view of Farmer et al. (U.S. Patent Application Publication No. 2010/0242855). 
For claims 5-6 and 17-18, Redzisz et al. as modified by Burns et al. disclose the invention substantially as claimed, but fails to specifically show the device further comprising a pair of flaps. However, Farmer et al. teaches a device for providing a secure and stable space for a pet, the device comprising: a main body (as shown in Fig. 1: 20) having a lower wall (Fig. 1: 28) and a plurality of sidewalls (Figs. 1-2: 30, 32, two walls 34), the main body being transitional between a deployed configuration and a stowed configuration (as discussed in [0077] and [0078]), a first brace and a second brace (as shown in Figs. 3-9: 62); further comprising a pair of flaps (Fig. 19: 114) selectively connectable to the respective one of the plurality of sidewalls for retaining respective ones of the first and second braces in the first position (as shown in Fig. 19 and discussed in [0084]: where the first and second braces are maintained in an upright first position supporting the main body in the deployed position), wherein each flap is connectable to the respective one of the plurality of sidewalls via hook and loop fasteners (as discussed in [0084]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Redzisz et al. and Burns et al. to include a pair of flaps as taught by 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643